DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-4, and 8-11 are objected to because of the following informalities:  
Claims 1, 3-4, and 8-11 recite “housing”, it should be –inner housing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gmbh (DE 9101045 U1)(English Translated).
In Regards to Claim 1:
Gmbh teaches a connector (1), comprising: 
a housing (3/4); and a terminal holding module (7), wherein the terminal holding module (7) includes at least one cavity (See Reproduced Drawing 1) for accommodating at least one straight terminal (See Reproduced Drawing 1) having a mating portion extending in a longitudinal direction (Figs. 5 and 6), wherein the terminal 
In Regards to Claim 2:
Gmbh teaches the connector according to claim 1, wherein the first direction (B axis is in vertical direction) is orthogonal to the second direction (A axis is in vertical direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gmbh (DE 9101045 U1)(English Translated) in view of Moore et al. (US. 9,653,859 B1).
In Regards to Claim 11:
All claim limitations are discussed with respect to Claim 1, Gmbh does not teach wherein the housing comprises at least two cavities and wherein each of the at least two cavities accommodate one high-power terminal.
Moore teaches wherein the housing (36) comprises at least two cavities (38) and wherein each of the at least two cavities (38) accommodate one high-power terminal (40A-B/42A-B).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Moore's teaching of the use of the high-power terminal as a modification in the Gmbh connector in order to improve inter-terminal conductivity and inhibit corrosion. As best shown in FIG. 4, two male power terminals 40A-B are disposed within the male inner connector housing 36 and arranged such that the first and second blades 74A. (Moores, Col 6, line: 39-43).  
Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-10, these limitations, in combination with remaining limitations of claims 3-10, are neither taught nor suggested by the prior art of record.
	

    PNG
    media_image1.png
    494
    916
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831